

114 S2418 RS: Countering Online Recruitment of Violent Extremists Act of 2015
U.S. Senate
2015-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 655114th CONGRESS2d SessionS. 2418[Report No. 114–365]IN THE SENATE OF THE UNITED STATESDecember 17, 2015Mr. Booker (for himself, Mr. Johnson, Mr. Peters, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsOctober 27, 2016Reported under authority of the order of the Senate of September 29, 2016, by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo authorize the Secretary of Homeland Security to establish university labs for student-developed
			 technology-based solutions for countering online recruitment of violent
			 extremists. 
	
 1.Short titleThis Act may be cited as the Countering Online Recruitment of Violent Extremists Act of 2015.
 2.DefinitionsIn this Act: (1)Appropriate Congressional committeesThe term appropriate Congressional committees means the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives.
 (2)Center for homeland securityThe term center for homeland security means a university-based center the Secretary of Homeland Security designates under section 308(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 188(b)(2)).
 (3)Countering violent extremismThe terms countering violent extremism and CVE— (A)mean proactive and relevant actions to counter efforts by extremists to radicalize, recruit, and mobilize followers to violence and to address the conditions that allow for violent extremist recruitment and radicalization; and
 (B)do not include disruptive actions that focus on stopping acts of terrorism by individuals who have already subscribed to violence.
 (4)CVE LabThe term CVE Lab means a physical space and academic program at a center for homeland security designated for participating students to develop and test technology-based CVE solutions.
 (5)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (6)Participating studentThe term participating student means a student participating in a CVE Lab. (7)Technology-based CVE solutionThe term technology-based CVE solution means an instrument developed by a participating student under section 5(b)(1) that—
 (A)appeals to young consumers of online and social media; (B)counters online recruitment of violent extremists or builds resilience against online extremist recruitment amongst participating students’ peers; and
 (C)operates on a technological platform or is technological in nature, including social media campaigns and mobile software applications.
 (8)Violent extremismThe term violent extremism means ideologically motivated international terrorism or domestic terrorism, as those terms are defined in section 2331 of title 18, United States Code.
 3.FindingsCongress finds and declares the following: (1)The ability to rapidly disseminate graphic images and ideas to shape the public narrative makes social media a strategic messaging and recruitment mechanism for terrorists, insurgent groups, and governments engaged in conflict.
 (2)The United States Government and its partners around the world have not been effective in using social media to produce alternative narratives to stem terrorist recruitment through social media.
 (3)Due to the strategic role the Internet plays in recruitment to terrorist violence, online counter-narratives promoted by non-governmental peers are most likely to directly reach and resonate with individuals who aspire to become foreign fighters or carry out terrorist attacks.
 (4)There exists youth-led demand for action-oriented solutions to countering violent extremism, as evidenced by the Youth Action Agenda to Prevent Violent Extremism and Promote Peace, which was produced by young activists at the Global Youth Summit Against Violent Extremism on the margins of the 70th United Nations General Assembly meeting in New York, on September 28, 2015.
 (5)The establishment of university-based labs for students to develop technology-based solutions will enable more innovative and effective alternative narratives to counter violent extremist recruitment online.
 4.Establishment of CVE labsIn carrying out clause (xv) of section 308(b)(2)(B) of the Homeland Security Act of 2002 (6 U.S.C. 188(b)(2)(B)), as added by section 7, the Secretary of Homeland Security, acting through the Under Secretary for Science and Technology and in coordination with the office within the Department of Homeland Security responsible for coordinating the CVE efforts of the Department of Homeland Security, may—
 (1)establish 1 or more CVE Labs; and (2)reprioritize grants to centers for homeland security to fund each CVE Lab.
			5.Functions and requirements of CVE labs
 (a)RequirementsThe head of an institution of higher education at which a CVE Lab is established shall ensure that the faculty of the CVE Lab—
 (1)create a curriculum for participating students to develop and test technology-based CVE solutions that—
 (A)may be drawn from pre-existing curricula or courses at an institution of higher education; (B)incorporates a CVE orientation program for students participating in the Lab that is informed by cross-cultural communication issues experienced by CVE practitioners;
 (C)incorporates technology-based business development curricula; and (D)requires participating students develop a final business plan describing how the technology-based CVE solution would be scaled up for investment and possible deployment by private sector entities, philanthropic organizations, or Federal, State, local, or tribal agencies;
 (2)invite Federal Government officials to participate in the orientation required by paragraph (1)(B); (3)provide each participating student a CVE safety briefing by Federal Government officials during the program orientation that outlines precautions participating students can take to protect themselves from becoming a target of terrorists; and
 (4)supervise any deployment of a technology-based CVE solution by a participating student. (b)Additional functions of CVE labsThe head of an institution of higher education at which a CVE Lab is established shall ensure that the faculty of the CVE Lab, in coordination with the Department of Homeland Security and other appropriate entities including each CVE Lab—
 (1)develop a framework for participation and support of other programs that encourage students to develop peer-to-peer solutions for CVE;
 (2)develop a common inventory of research, in conjunction with other university-based centers for homeland security that establish CVE Labs, on core CVE issues to inform CVE Lab curricula in subsequent years;
 (3)analyze social networks to identify individuals on social media who are susceptible to recruitment to violent extremism and at whom technology-based CVE solutions can be directed, and indicators of susceptibility recruitment to violent extremism; and
 (4)identify experts in CVE who can apply the technology-based CVE solutions to target individuals who are susceptible to recruitment to violent extremism.
 (c)Administration of CVE labThe head of an institution of higher education at which a CVE Lab is established— (1)may determine the department and faculty of the institution of higher education that will be responsible for administering the CVE Lab and have final approval of who will be participating students at the CVE Lab; and
 (2)shall ensure that the faculty administering the CVE Lab, additional CVE Lab instructors and advisors, and participating students represent an interdisciplinary cross-section of the institution of higher education, including disciplines not traditionally associated with counterterrorism.
				6.Assessment and report
 (a)ReportNot later than 1 year after the date on which a CVE Lab is first established, the head of the institution of higher education at which the CVE Lab is established shall submit to the Secretary of Homeland Security and the appropriate congressional committees a report regarding the impact of the CVE Lab.
 (b)AssessmentThe Secretary of Homeland Security, acting through the Under Secretary for Science and Technology and in coordination with the office within the Department of Homeland Security responsible for coordinating the CVE efforts of the Department of Homeland Security, shall—
 (1)commission an independent third-party assessment of the impact of each CVE Lab; and
 (2)not later than 180 days after the date on which the assessment required under paragraph (1) is completed, provide the assessment to the appropriate Congressional committees.
 7.Functions of centers for homeland securitySection 308(b)(2)(B) of the Homeland Security Act of 2002 (6 U.S.C. 188(b)(2)(B)) is amended in section 308(b)(2)(B), by adding at the end the following:
			
 (xv)Countering violent extremism.. 8.SunsetSections 1 through 6 shall expire on the date that is 7 years after the date of enactment of this Act.
	
 1.Short titleThis Act may be cited as the Countering Online Recruitment of Violent Extremists Act of 2016.
 2.DefinitionsIn this Act: (1)Appropriate Congressional committeesThe term appropriate congressional committees means the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives.
 (2)Center for homeland securityThe term center for homeland security means a university-based center the Secretary of Homeland Security designates under section 308(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 188(b)(2)).
 (3)Countering violent extremism; CVEThe terms countering violent extremism and CVE mean proactive and relevant actions to deter efforts by violent extremists to radicalize, recruit, and mobilize followers to violence by providing positive countervailing alternatives to violent extremist recruitment and radicalization.
 (4)CVE LabThe term CVE Lab means a physical space and academic program at a center for homeland security designated for participating students to develop and test technology-based CVE solutions.
 (5)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (6)Participating studentThe term participating student means a student participating in a CVE Lab. (7)Technology-based CVE solutionThe term technology-based CVE solution means an instrument developed by a participating student under section 5(b)(1) that—
 (A)appeals to young consumers of online and social media; (B)counters online recruitment of violent extremists or builds resilience against online violent extremist recruitment amongst participating students’ peers;
 (C)operates on a technological platform or is technological in nature, including social media campaigns and mobile software applications; and
 (D)is supported by empirical evidence and incorporates metrics for future assessment. (8)Violent extremismThe term violent extremism means ideologically motivated international terrorism or domestic terrorism, as those terms are defined in section 2331 of title 18, United States Code.
 3.FindingsCongress finds and declares the following: (1)The ability to rapidly disseminate graphic images and ideas to shape the public narrative makes social media a strategic messaging and recruitment mechanism for terrorists, insurgent groups, and governments engaged in conflict.
 (2)The United States Government and its partners around the world have not been effective in using social media to produce alternative narratives to stem terrorist recruitment through social media.
 (3)Due to the strategic role the Internet plays in recruitment to terrorist violence, online counter-narratives promoted by non-governmental peers are most likely to directly reach and resonate with individuals who seek to become foreign fighters or carry out terrorist attacks.
 (4)There exists youth-led demand for action-oriented solutions to countering violent extremism, as evidenced by the Youth Action Agenda to Prevent Violent Extremism and Promote Peace, which was produced by young activists at the Global Youth Summit Against Violent Extremism on the margins of the 70th United Nations General Assembly meeting in New York, on September 28, 2015.
 (5)The establishment of university-based labs for students to develop technology-based solutions will enable more innovative and effective alternative narratives to counter violent extremist recruitment online.
 4.Establishment of CVE labsIn carrying out clause (xv) of section 308(b)(2)(B) of the Homeland Security Act of 2002 (6 U.S.C. 188(b)(2)(B)), as added by section 7, the Secretary of Homeland Security, acting through the Under Secretary for Science and Technology and in coordination with the office within the Department of Homeland Security responsible for coordinating the CVE efforts of the Department of Homeland Security, may—
 (1)establish 1 or more CVE Labs; and (2)reprioritize grants to centers for homeland security to fund each CVE Lab.
			5.Functions and requirements of CVE labs
 (a)RequirementsThe head of an institution of higher education at which a CVE Lab is established shall ensure that the faculty of the CVE Lab—
 (1)create a curriculum for participating students to develop and test technology-based CVE solutions that—
 (A)may be drawn from pre-existing curricula or courses at an institution of higher education; (B)incorporates a CVE orientation program for students participating in the Lab that is informed by cross-cultural communication issues;
 (C)incorporates technology-based business development curricula; and (D)requires participating students to develop a final business plan describing how the technology-based CVE solution would be scaled up for investment and possible deployment by private sector entities, philanthropic organizations, or Federal, State, local, or tribal agencies;
 (2)invite Federal Government officials to participate in the orientation required by paragraph (1)(B); (3)provide each participating student a CVE safety briefing by Federal Government officials during the program orientation that outlines precautions participating students can take to protect themselves from becoming a target of terrorists; and
 (4)supervise any deployment of a technology-based CVE solution by a participating student. (b)Additional functions of CVE labsThe head of an institution of higher education at which a CVE Lab is established shall ensure that the faculty of the CVE Lab, in coordination with the Department of Homeland Security and other appropriate entities including each CVE Lab—
 (1)develop a framework for participation and support of other programs that encourage students to develop peer-to-peer solutions for CVE;
 (2)develop a common inventory of research, in conjunction with other university-based centers for homeland security that establish CVE Labs, on core CVE issues to inform CVE Lab curricula in subsequent years; and
 (3)identify experts in CVE who can apply the technology-based CVE solutions to target individuals who are susceptible to recruitment to violent extremism.
 (c)Administration of CVE labThe head of an institution of higher education at which a CVE Lab is established— (1)may determine the department and faculty of the institution of higher education that will be responsible for administering the CVE Lab and have final approval of who will be participating students at the CVE Lab; and
 (2)shall ensure that the faculty administering the CVE Lab, additional CVE Lab instructors and advisors, and participating students represent an interdisciplinary cross-section of the institution of higher education, including disciplines not traditionally associated with counterterrorism.
				6.Assessment and report
 (a)ReportNot later than 1 year after the date on which a CVE Lab is first established, the Comptroller General of the United States shall submit to the Secretary of Homeland Security and the appropriate congressional committees a report regarding the impact of the CVE Lab.
 (b)AssessmentThe Secretary of Homeland Security, acting through the Under Secretary for Science and Technology and in coordination with the office within the Department of Homeland Security responsible for coordinating the CVE efforts of the Department of Homeland Security, shall—
 (1)commission an independent third-party assessment of the impact of each CVE Lab; and
 (2)not later than 180 days after the date on which the assessment required under paragraph (1) is completed, provide the assessment to the appropriate Congressional committees.
 7.Functions of centers for homeland securitySection 308(b)(2)(B) of the Homeland Security Act of 2002 (6 U.S.C. 188(b)(2)(B)) is amended in section 308(b)(2)(B), by adding at the end the following:
			
 (xv)Countering violent extremism.. 8.SunsetSections 1 through 6 shall expire on the date that is 7 years after the date of enactment of this Act.October 27, 2016Reported with an amendment